Citation Nr: 0836562	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  00-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including arthritis, to include as secondary to 
service-connected crohn's disease.

2.  Entitlement to service connection for a left knee 
disorder, including arthritis, to include as secondary to 
service-connected crohn's disease.

3.  Entitlement to service connection for a left elbow 
disorder, including epicondylitis and arthritis, to include 
as secondary to service-connected crohn's disease and/or 
traumatic arthritis of the left shoulder.

4.  Entitlement to a higher initial disability rating for 
fibromyalgia, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial compensable disability rating 
for osteopenia.

6.  Entitlement to an increased disability rating for 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
crohn's disease with duodenitis, post-operative terminal 
ileum and small bowel/sigmoid fistula resection, currently 
evaluated as 30 percent disabling.

7.  Entitlement to an effective date prior to September 13, 
2000, for the grant of service connection for fibromyalgia.  

8.  Entitlement to an effective date prior to July 17, 2001, 
for an increase in the disability rating for service-
connected traumatic arthritis of the left shoulder from 10 
percent to 20 percent disabling.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

10.  Entitlement to special monthly compensation (SMC) at the 
housebound rate of "s" based on a schedular 100 percent 
disability rating plus a separate 60 percent disability 
rating.

11.  Entitlement to SMC greater than that under 38 U.S.C. 
§ 1114(s)(1).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999, February 2002, March 
2003, April 2004, and July 2006 rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina.  The veteran recently 
moved to South Carolina; his appeal was transferred 
accordingly.

The veteran testified regarding the issues listed on appeal 
at various times throughout this appeal.  Specifically, he 
testified before Decision Review Officers (DROs) in September 
2000, July 2003, September 2003, August 2004, and January 
2006.  He also testified before the undersigned Veterans Law 
Judge in May 2007.  Transcripts of all of these hearings are 
associated with the claims folder.

In reviewing the claims file, the Board identified a number 
of issues which the veteran has claimed but have yet to be 
developed or adjudicated by the RO.  First, the veteran filed 
a claim for service connection for PTSD on his initial April 
1999 claim.  In July 2003, the veteran claimed service 
connection was warranted for an abdominal scar secondary to 
his service-connected crohn's disease; he also claimed that 
he was entitled to an earlier effective date for the grant of 
service connection for crohn's disease (back to August 1987).  
Finally, the veteran has filed two claims alleging clear and 
unmistakable error (CUE) with prior RO rating decisions.  The 
first, filed in November 2003, asserts CUE with a March 1996 
RO rating decision denying an increased disability rating for 
crohn's disease.  Specifically, the veteran asserts that the 
RO failed to recognize additional gastrointestinal 
disabilities secondary to crohn's disease, consider the 
entire history of his disease, obtain missing VA treatment 
records prior to rating this disability, and consider other 
applicable rating codes under 38 C.F.R. § 4.114.  More 
recently, in March 2007, the veteran asserted CUE with an 
April 1999 RO rating decision which again denied an increased 
rating for crohn's disease.  

As the above issues have not yet been adjudicated, the Board 
REFERS them to the RO for consideration.  Again, the issues 
for REFERRAL are: (1) service connection for PTSD; (2) 
service connection for an abdominal scar secondary to crohn's 
disease; (3) an earlier effective date for the grant of 
service connection of crohn's disease; (4) CUE in a March 
1996 rating decision denying an increased rating for crohn's 
disease; and (5) CUE in an April 1999 rating decision denying 
an increased rating for crohn's disease.

The Board notes that there has been a great deal of confusion 
as to the proper issues on appeal.  After careful review of 
the entire claims file, it concludes that the issues listed 
above are properly within the Board's jurisdiction.  Any 
other issues mentioned throughout this appeal appear to have 
been withdrawn, abandoned, or undeveloped.  For those issues 
undeveloped, the Board has referred them for RO 
consideration.

The issues of service connection for a low back disorder, a 
higher initial rating for osteopenia, entitlement to SMC at a 
rate of (s) or greater than (s) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not show that a left knee 
disorder, including arthritis, manifested during service, 
within one year of service, or that his current disability is 
otherwise related to service; the competent evidence also 
fails to indicate that his left knee disorder was caused or 
aggravated by any of his service-connected disabilities, 
including medication use for service-connected crohn's 
disease.

2.  The competent evidence does not show that a left elbow 
disorder, including arthritis and epicondylitis, manifested 
during service, within one year of service, or that his 
current disability is otherwise related to service; the 
competent evidence also fails to indicate that his left elbow 
disorder was caused or aggravated by any of his service-
connected disabilities, including traumatic arthritis of the 
left shoulder or medication use for service-connected crohn's 
disease.

3.  Fibromyalgia is manifested by daily diffuse aching and 
swelling in his joints, including his back, legs, arms, hips, 
and knees, diffuse tenderness over the muscles, back, chest, 
and legs, general fatigue, tingling in his hands, and 
demonstrative evidence of loss of strength and range of 
motion, with little to no relief from treatment.  

4.  GERD with hiatal hernia and crohn's disease with 
duodenitis, post-operative terminal ileum and small 
bowel/sigmoid fistula resection, is manifested by recurring 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal pain which produces 
considerable impairment of health.

5.  Neither a formal nor informal claim of entitlement to 
service connection for fibromyalgia was received prior to 
September 13, 2000.

6.  The veteran's written statement, received July 17, 2001, 
is a notice of disagreement with the initial rating assigned 
to traumatic arthritis of the left shoulder by RO rating 
decision dated in March 2001.

7.  Neither a formal nor informal claim of entitlement to 
service connection for traumatic arthritis of the left 
shoulder was received prior to April 12, 1999.

8.  The competent evidence is in equipoise as to whether the 
veteran's traumatic arthritis of the left shoulder 
demonstrated limitation of motion of the left arm at shoulder 
level for the period from April 12, 1999, through July 17, 
2001.

9.  Neither a formal nor informal claim of entitlement to 
TDIU was received prior to May 28, 2003.  

10.  As of October 16, 2000, the veteran is in receipt of a 
100 percent combined schedular rating for his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A left knee disorder, including arthritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor may it be presumed to have been so incurred or 
aggravated; it is also not proximately due to or aggravated 
by any of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  A left elbow disorder, including arthritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor may it be presumed to have been so incurred or 
aggravated; it is also not proximately due to or aggravated 
by any of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for a maximum schedular 40 percent rating 
have been met for fibromyalgia.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7025 (2007).

4.  The criteria for a rating in excess of 30 percent for 
GERD with hiatal hernia and crohn's disease with duodenitis, 
post-operative terminal ileum and small bowel/sigmoid fistula 
resection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114a, Diagnostic Code 7346 (2007).

5.  The requirements for an effective date prior to September 
13, 2000, for the grant of service connection for 
fibromyalgia have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400 (2007).

6.  The requirements for an effective date of April 12, 1999, 
and no earlier, have been met for a 20 percent rating for 
traumatic left shoulder arthritis.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400 (2007).

7.  The claim for TDIU is dismissed as moot.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 4.16(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

Initially, the Board notes that with respect to the issue of 
entitlement to a higher initial rating for fibromyalgia and 
entitlement to an earlier effective date for the increase in 
the disability rating for traumatic arthritis of the left 
shoulder it is granting the full benefits sought on appeal by 
the veteran.  As such, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the VCAA regarding these issues.  Additionally, no 
discussion of whether there has been compliance with the VCAA 
in regards to the issue of entitlement to TDIU is necessary 
as the Board is dismissing this claim as moot.  Cf. Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

I. Duty to Notify

The Board observes that in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board 
observes that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim decided herein.  A March 2005 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet App. at 120.  

(a) Left Knee and Left Elbow

Concerning the veteran's claims of entitlement to service 
connection for a left knee and left elbow disability, the 
Board finds that letters dated in June 2001, March 2005, and 
March 2006 partially satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
June 2001 and March 2005 letters advised the veteran what 
information and evidence was needed to substantiate these 
claims on a direct service connection basis.  These letters 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that none of the above letters were sent 
to the veteran prior to the November 1999 rating decision.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice provided to the veteran in these letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the issue of entitlement to service connection for a left 
elbow disorder was readjudicated and a January 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Regarding the veteran's claimed left knee 
disorder, the Board acknowledges that the issue was not 
readjudicated following a December 2004 supplemental 
statement of the case.  However, a remand for readjudication 
is unnecessary as the veteran was provided ample opportunity 
to submit additional evidence and argument, including 
personal testimony, following the issuance of the March 2005 
and March 2006 VCAA notice letters.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran asserts that his claimed left knee disorder, to 
include arthritis, is secondary to his service-connected 
crohn's disease (and medication taken for such disease); he 
also contends that his left elbow disorder may be secondary 
to his service-connected left shoulder disability.  However, 
none of the above letters, nor any other correspondence to 
the veteran during this appeal, notified him what evidence 
and information was necessary to substantiate these claims on 
a secondary service connection theory.  Nevertheless, the 
Board finds that a remand is unnecessary with respect to 
these issues because a review of the veteran's April 1999 
claim for compensation as well as his January 2000 notice of 
disagreement reflects that he had actual knowledge of the 
need to provide evidence that his claimed nonservice-
connected disability was proximately due to or aggravated by 
a nonservice-connected disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  Specifically, the veteran stated that physicians 
told him that his arthritis developed as a result of 
medication he had been taking to treat crohn's disease.  

(b) Fibromyalgia

Here, with regard to the veteran's fibromyalgia claim, the 
veteran is challenging the initial disability rating and 
effective date assigned following the grant of service 
connection.  A review of the record reflects that the RO 
provided content-complying VCAA notice by letters dated in 
July 2003 and March 2006.  In Dingess, and more recently in 
Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Furthermore, the veteran has not demonstrated 
that he has been prejudiced by any defective VCAA notice.  
See Goodwin, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Thus, VA's duty to notify with respect to his 
fibromyalgia claim has been satisfied.

(c) GERD with Hiatal Hernia and Crohn's Disease

Regarding the veteran's increased compensation claim for GERD 
with hiatal hernia and crohn's disease, the Board finds that 
a March 2005 letter fully notified the veteran of the second 
and third notice elements of the VCAA.  Moreover, a March 
2006 letter provided the veteran notice in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), regarding 
the establishment of a disability rating and an effective 
date.  Although neither of these letters was sent to the 
veteran prior to the March 2003 rating decision, the Board 
notes that the veteran's increased compensation claim was 
readjudicated in January 2007.  Any timing error is therefore 
deemed nonprejudicial.  See Pelegrini II, supra; Mayfield, 20 
Vet. App. 537 (2006).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

Regarding the veteran's GERD with hiatal hernia and crohn's 
disease, the aforementioned March 2005 letter provided part 
(1)(a) notice, expressly informing the veteran of the need to 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  Furthermore, the March 2006 letter notified 
the veteran of information required in Vazquez-Flores notice 
elements (2) and (3).  

None of the letters sent to the veteran throughout this 
appeal, however, expressly provided notice of elements (1)(b) 
or (4).  Nevertheless, the Board finds that it may proceed 
with a decision because it concludes that any Vazquez-Flores 
notice errors were nonprejudicial to the veteran for the 
reasons discussed below.  Additionally, there is nothing to 
indicate that any notice errors affected the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the March 2006 letter 
advised the veteran that he might submit statements from 
employers as to job performance, lost time, or other 
information about how his service-connected disability 
affected his employment, as well as statements from persons 
who have witness how his disability symptoms affect him.  The 
Board concludes that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life 
and employment from this notice.  As such, the lack of 
specific notice of Vazquez-Flores VCAA element 1(b) is not 
prejudicial to the veteran.  See Sanders, supra.

As for part (4) notice, the veteran's service-connected GERD 
with hiatal hernia and crohn's disease is potentially ratable 
under various Diagnostic Codes provided in 38 C.F.R. § 4.114.  
An October 2002 letter expressly notified the veteran of 
these diagnostic codes by informing him that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  Such letter also explained that the veteran's current 
disability is rated under Diagnostic Code 7346.  Although the 
October 2002 letter did not provide the content of the 
various applicable diagnostic codes, the Board finds that the 
veteran, throughout this appeal, has demonstrated actual 
knowledge of the criteria necessary to warrant a higher 
disability rating.  In this regard, the veteran discussed the 
criteria for Diagnostic Code 7323 in his June 2004 
Substantive Appeal, and in a March 2007 written statement, 
the veteran contends entitlement to a higher (or separate) 
evaluation under diagnostic codes listed in 38 C.F.R. 
§ 4.114, including 7305, 7323, 7328, 7329, 7330, and 7346.  
See Written Statement received March 9, 2007, pp. 5-10.  The 
Board is satisfied that the veteran's citation of these 
various diagnostic codes demonstrates knowledge and 
familiarity with the content of these codes.  Thus, actual 
knowledge of part (4) notice is demonstrated and any notice 
defect is cured.  See Sanders, supra.  

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions for 
all claims decided herein.  For those elements of notice that 
the veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  As such, the Board finds that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

II. Duty to Assist

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded multiple VA examinations with respect to those 
rating issues decided herein.

With regard to the VA examinations pertaining to the 
veteran's claimed left knee and left elbow disabilities, the 
Board observes that none of the examiners provided 
etiological opinions as to whether the veteran's claimed 
disabilities were directly related to his military service.  
The examinations reports also reflect that an opinion was not 
provided as to whether the veteran's left knee disability was 
due to or aggravated by his crohn's disease.  However, the 
Board determines that obtaining a medical opinion is not 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4) (2007).  

In this regard, there is nothing of record, other than the 
veteran's own lay statements, which indicates that his 
disabilities may be related to service or to a service-
connected disability.  As such statements are not competent 
evidence regarding a medical nexus, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the veteran has not 
satisfied the third prong of the McLendon test.  Moreover, 
any current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a left knee or left elbow disorder in service, there is no 
competent basis upon which to conclude that the veteran's 
current disability is related to service.  Thus, the Board 
concludes that an opinion is not necessary, and there is 
sufficient medical evidence upon which the Board may base its 
decision.

Nevertheless, the Board notes that, once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board observes that the June 2001 and March 2005 VCAA letters 
advised the veteran that VA would assist him by providing a 
medical examination or getting a medical opinion if VA 
decides it is necessary to make a decision on his claim.  The 
Board finds, therefore, that the veteran was aware that an 
opinion would be obtained only if it was necessary, which, as 
discussed above, it was not.  Hence, the Board determines VA 
has met its duty to assist obligations in terms of providing 
the veteran with a VA examination.   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

The veteran asserts that he is entitled to service connection 
for a left knee and left elbow disability, including 
arthritis.  Initially, the veteran contended that such 
disabilities were the result of an in-service motor vehicle 
accident in which the impact was predominantly to the left 
side of his body.  Alternatively, the veteran has suggested 
that his disabilities are secondary to prednisone use 
associated with his service-connected crohn's disease; he 
also asserts that his left elbow disability may be secondary 
to his service-connected left shoulder traumatic arthritis.  
For the reasons discussed in more detail below, the Board 
finds that service connection is not warranted for either 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Regarding to the veteran's secondary service connection 
claims, the Board notes that there was a recent amendment to 
the regulatory provisions governing secondary service 
connection.  38 C.F.R. § 3.310 (2007).  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury or that a service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
veteran was not notified of the change in the regulatory 
scheme.  However, such error is deemed nonprejudicial in the 
present case because the Board will apply the version most 
favorable to the veteran, which in the present case is the 
old version of 38 C.F.R. § 3.310 (and he was notified of this 
version).  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The veteran's service treatment records reflect that he was 
involved in a motor vehicle accident in February 1986.  At 
such time, he complained of left shoulder and low back pain; 
the diagnosis was multiple contusions.  There is no mention 
at the time of the accident, or at any other time during 
service, of left elbow or left knee problems.  While not 
dispositive of his claim, the Board observes that the lack of 
competent evidence of complaints, treatment, or diagnosis of 
a chronic left elbow or left knee disorder during service 
weighs against the veteran's claim that he is entitled to 
service connection for these disabilities.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.303(a).  

Post-service, the first competent evidence of complaints of 
left knee and elbow problems is the veteran's claim for 
compensation in April 1999.  At such time, the veteran 
indicated that he had arthritis in both joints due to taking 
prednisone for crohn's disease.  However, a VA examination in 
April 1999 failed to reveal any left knee disability, 
including arthritis.  Rather, the first competent evidence of 
a diagnosed left knee disability is an April 2004 X-ray 
noting mild radiographic changes of degenerative joint 
disease.  As for the veteran's claimed left elbow arthritis, 
a January 2001 VA examination failed to find arthritis.  
However, the veteran was diagnosed with mild lateral 
epicondylitis of the left elbow.  

The veteran is competent to report symptoms of left elbow or 
left knee pain following service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson is not competent to 
provide evidence regarding a diagnosis or etiology).  See 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (laypersons 
are competent to speak to symptomatology when the symptoms 
are readily observable).  However, he is not competent to 
state that such symptoms contemplate a chronic diagnosis.  
Espiritu, supra.  Therefore, with consideration of the 
competent medical evidence of record, the Board finds that 
the earliest indication of a chronic left knee disability is 
April 2004, and the earliest evidence of a chronic left elbow 
disability is January 2001.  With regards to left knee 
degenerative joint disease, this is more than one year after 
service separation.  Thus, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the Board finds that the more than thirteen year 
lapse in time between the veteran's active service and the 
first diagnosis of either disability weighs heavily against 
the veteran's claim that his disabilities are directly 
related to his active military service.  The Board notes that 
it may, and will, consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Finally, there is nothing of record, other than the veteran's 
own lay statements, indicating that his left knee or left 
elbow disabilities are related to his military service, 
including his February 1986 motor vehicle accident.  
Espiritu, supra.  Similarly, there is no competent evidence 
that either disability is due to or aggravated by any of his 
service-connected disabilities, including crohn's disease or 
left shoulder traumatic arthritis.  In this regard, the 
January 2001 VA examination report states that the veteran's 
left elbow epicondylitis is more likely due to overuse than a 
systemic disease such as crohn's disease; the examiner opined 
that it was not related to any of the veteran's service-
connected disabilities.  

The Board acknowledges the veteran's lay statement in his 
April 199 claim that a physician told him that there is a 
relationship between his joint pain and arthritis.  
Unfortunately, this lay statement regarding the opinion of a 
physician cannot be accepted as competent medical evidence 
establishing a nexus opinion.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (the appellant's account of what health 
care providers purportedly said, filtered as it is through a 
lay person's sensibilities, is not competent medical 
evidence).  See also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified to offer medical diagnoses, statements, or 
opinions).  

In the present case, the only competent etiological evidence 
of record weighs against the veteran's claim.  Thus, with 
consideration of the probative VA examiner's report, the lack 
of evidence of in-service complaints, the length of time 
following service prior to a recorded diagnosis of a left 
elbow or left knee disability, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a left 
elbow disorder, to include arthritis and epicondylitis, and a 
left knee disorder, to include arthritis, on theories of both 
direct and secondary service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

A. Fibromyalgia

The veteran is currently in receipt of service connection for 
fibromyalgia, which is rated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007).  He 
contends that this rating does not reflect the severity of 
his disability, and that he is entitled to the maximum 40 
percent rating provided by regulation.  See Substantive 
Appeal received June 15, 2004. 

Diagnostic Code 5025 provides for a 20 percent rating for 
fibromyalgia characterized by widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  A maximum 40 
percent rating is for application when there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, that are constant, or 
nearly so, and refractory to therapy.  Id.  "Widespread 
pain" means pain in both the left and right sides of the 
body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  Id., Note.  

Initially, the Board observes that the veteran is already 
service-connected for crohn's disease, which is manifested by 
a number of bowel complaints, as well as depression secondary 
to his GERD with hiatal hernia and crohn's disease.  However, 
these symptoms are clearly contemplated by Diagnostic Code 
5025.  Regulations against pyramiding prohibit the Board from 
considering the veteran's bowel complaints and depressive 
symptoms in assigning a disability rating to his 
fibromyalgia.  See 38 C.F.R. § 4.14 (2007).  See also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition).  However, a 
closer look at Diagnostic Code 5025 reveals that the 
symptomatology listed in this diagnostic code is not 
inclusive.  In other words, assignment of a disability rating 
under Diagnostic Code 5025 does not require consideration of 
all of the symptoms listed in the Rating Schedule.  
Therefore, as discussed in more detail below, the Board has 
considered only the veteran's diffuse muscle and joint 
complaints, fatigue, and paresthesias, in rating his service-
connected fibromyalgia.  

Medical and lay evidence throughout this appeal demonstrates 
that the veteran complains of daily diffuse aching and 
swelling in his joints, including his back, legs, arms, hips, 
and knees.  See, e.g., Veteran's Written Statement received 
January 1, 2000; VA Rheumatology Note dated August 18, 2000; 
VA Rheumatology Note dated December 15, 2000; VA Orthopedic 
Evaluation dated July 10, 2001; February 2003 VA Examination 
Report.  Although no trigger points have been identified 
during physical examination, the veteran's records show 
complaints of diffuse tenderness over the muscles, back, 
chest, and legs.  See February 2003 VA Examination Report.  
Regarding evidence of fatigue, the veteran reports taking 
naps in the afternoon and complains of his legs "going 
weak" with prolonged sitting to the point where he must use 
a door to support his body.  See March 2004 VA Examination 
Report; Veteran's Written Statement dated July 17, 2001; 
Veteran's Written Statement dated January 1, 2000.  He also 
complains of tingling in his hands when he awakes in the 
morning.  VA Primary Care Note dated December 11, 2001.  
Associated with the veteran's multiple complaints is 
demonstrative evidence of loss of strength and range of 
motion.  See Letter from VA Rehabilitation Physician dated 
August 1, 2002.  Furthermore, despite evidence of treatment 
(such as paraffin wax baths for stiff and painful joints), 
medical records show continued complaints.  See, e.g., VA 
Occupational Therapy Note dated September 9, 2002; February 
2003 VA Examination Report; VA Primary Care Record dated 
January 25, 2005.  

Many of the veteran's medical records fail to discuss the 
frequency of his fibromyalgia symptomatology.  However, the 
veteran has stated many times throughout this appeal that his 
symptoms are constant, or nearly so.  As a layperson, the 
veteran is competent to report the frequency of his symptoms.  
See Espiritu, supra; see also Layno, supra.  Moreover, there 
is nothing of record to suggest that his complaints are not 
credible.  Thus, in light of the competent medical and lay 
evidence, the Board finds that the veteran is entitled to a 
maximum 40 percent rating for his service-connected 
fibromyalgia for the entire period of this appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002).  This represents a full grant 
of the benefits sought on appeal.  

B. GERD with Hiatal Hernia and Crohn's Disease

The veteran is assigned a 30 percent disability rating for 
GERD with hiatal hernia, crohn's disease, and duodenitis, 
post-operative terminal ileum and small bowel/sigmoid fistula 
resection, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7323-7346 (2008).  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case therefore indicates 
that ulcerative colitis (or crohn's disease) under Diagnostic 
Code 7323 is the predominant service-connected disorder, but 
that hiatal hernia, also part of the disability picture, is 
the predominant condition.

The veteran asserts that he is entitled to a higher rating 
for his service-connected disability under Diagnostic Code 
7232 or 7346; alternatively, he contends entitlement to a 
higher rating pursuant to 38 C.F.R. § 3.321 (extraschedular 
ratings) or 38 C.F.R. § 4.114 (a single evaluation will be 
assigned under the diagnostic code which reflect the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation).  See Letter from Veteran 
received March 9, 2007.  

Initially, the Board observes that the veteran filed his 
claim for an increased rating in October 2002; therefore, 
while the Board has reviewed all of the veteran's medical 
records pertinent to this disability, including his February 
1996 surgery, the appropriate rating period for this appeal 
is from October 2001 through the present.  See 38 C.F.R. 
§ 3.400(o)(2) (2008).  The Board will therefore focus its 
attention on the medical evidence from this period in rating 
the severity of the veteran's service-connected GERD with 
hiatal hernia and crohn's disease.  

Diagnostic Code 7323 applies to ulcerative colitis and 
provides for a 30 percent rating where the disability is 
moderately severe; with frequent exacerbations.  A 60 percent 
rating is for application when there is severe ulcerative 
colitis; with numerous attacks a year and malnutrition, the 
health only fair during remissions.  Finally a 100 percent 
rating is for application when the disability is pronounced; 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication such as liver abscess.  

A review of the competent evidence throughout this appeal 
fails to demonstrate that the veteran is entitled to an 
increased rating based on Diagnostic Code 7323.  In this 
regard, the veteran's medical record show that his crohn's 
disease, while under fair control in July 2000, has been 
labeled as "stable" throughout this appeal period.  See, 
e.g., VA Primary Care Record dated August 7, 2001; VA Primary 
Care Record dated December 11, 2001; VA Gastrointestinal 
Clinic Record dated December 1, 2005.  Moreover, although 
there is evidence that the veteran has recently been 
experiencing monthly episodes of watery diarrhea which 
suggests a flare-up in his crohn's disease, the veteran's 
treating gastroenterologist opined that this intermittent 
"diarrhea" was related to the veteran's irritable bowel 
syndrome rather than his crohn's disease.  See December 2006 
VA Examination Report; VA Gastrointestinal Clinic Record 
dated September 28, 2006.  See also VA Gastrointestinal 
Record dated March 23, 2006; VA History and Physical dated 
April 17, 2006 (noting that veteran's increased nausea, 
vomiting, and diarrhea appear to be viral gastroenteritis 
rather than a crohn's flare-up).  

In addition to a lack of competent evidence of "attacks," 
or "flare-ups," of crohn's disease, there is nothing to 
indicate that the veteran's disability picture is manifested 
by malnutrition, anemia, or general debility.  In this 
regard, none of the veteran's medical records mention any 
nutritional problems, and the veteran denied any weight loss 
or nutritional problems at VA examinations in February 2003 
and December 2006.  See also March 2004 VA Examination 
Report.  Both the February 2003 and December 2006 VA examiner 
noted that the veteran appeared well-nourished.  

Turning to whether the veteran is entitled to a higher rating 
under Diagnostic Code 7346, the Board observes that under 
this diagnostic code a 30 percent evaluation is warranted 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  A maximum 60 percent schedular 
evaluation is warranted when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

A review of the medical evidence reflects that the veteran's 
disability is predominantly manifested by ongoing epigastric 
distress with acid reflux, frequent regurgitation, burning 
and pain in the substernal area and esophagus, hoarseness due 
to acid reflux, and frequent and loose bowel movements.  With 
regards to these last two symptoms, the veteran is already in 
receipt of a separate 60 percent rating for impairment of 
sphincter control associated with GERD with hiatal hernia and 
crohn's disease and a 10 percent rating for laryngitis 
associated with GERD with hiatal hernia and crohn's disease, 
that are not the subject of this appeal.  In order to avoid 
pyramiding, the Board will therefore not consider the 
impairment caused by his hoarseness and frequent and loose 
bowel movements (including diarrhea) as he is already 
compensated for such symptoms.  See Esteban, supra; 38 C.F.R. 
§ 4.14.  In addition to the medical evidence of record, the 
veteran submitted a number of lay statements in support of 
his claim for an increased rating.  These statements, 
submitted in September 2001, detail that he has been observed 
coughing and choking on food when eating, and that he 
sometimes vomits (or more appropriately regurgitates) while 
eating.  The veteran himself has also testified to the 
severity of his disorders.  He describes symptoms such as 
involuntary regurgitation and nighttime acid reflux in 
support of his claim for a higher rating.  

The above symptomatology, the Board concludes, is most 
consistent with the veteran's currently assigned 30 percent 
disability rating pursuant to Diagnostic Code 7346.  
Moreover, while the veteran does complain of pain associated 
with his gastrointestinal disabilities, the competent 
evidence fails to show that he exhibits symptoms more 
productive of severe impairment of health such as vomiting, 
material weight loss, hematemesis, melena, or anemia.  

Although the veteran complained of occasional nausea and 
vomiting prior to this appeal period in January 2001, the 
Board notes that he denied any chronic problems with 
vomiting.  See, e.g., VA Primary Care Record dated August 7, 
2001 (denied any nausea or vomiting); February 2003 VA 
Examination Report (denied actual vomiting, only 
regurgitation); March 2004 VA Examination Report (denied 
nausea or vomiting); VA Gastrointestinal Clinic Record dated 
September 28, 2006 (denied nausea or vomiting); December 2006 
VA Examination Report (indicated that he vomits about once 
per month).  In addition to a lack of chronic vomiting 
problems, the veteran, as already discussed, does not exhibit 
any characteristics of malnutrition such as material weight 
loss or anemia.  He also denies any hematemesis or melena.  
See, e.g., February 2003 VA Examination Report; March 2004 VA 
Examination Report.  

While sympathetic to the veteran's concerns, the Board has 
reviewed the available medical and lay evidence and concludes 
that his current disability rating is most appropriate for 
the entire period of this appeal.  See Letter from Veteran's 
Gastrointestinal Clinic Physician dated August 1, 2002 
(veteran's symptoms of recurring epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal pain produce considerable impairment of health).  
Furthermore, while the Board acknowledges the veteran's lay 
statements that his service-connected GERD with hiatal hernia 
and crohn's disease is worse than its current 30 percent 
disability, it notes that an objective examination is more 
probative of the degree of the veteran's impairment.  As 
discussed above, the veteran's treating physicians and VA 
examiners have noted that he has considerable impairment; 
however, without consideration of his symptoms (other than 
fecal incontinence and hoarseness), the veteran's overall 
disability picture is still only productive of a 30 percent 
disability.  

As previously noted above, ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  See 
38 C.F.R. § 4.114.  However, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board finds no basis upon which 
to assign a higher evaluation for the veteran's service-
connected disability.  Specifically, although the veteran 
complains of difficulty swallowing solid foods at times, see 
March 2004 VA Examination Report, there is no competent 
medical evidence of severe stricture of the esophagus 
warranting a higher rating under Diagnostic Code 7203.  See 
VA Endoscopy Report dated January 23, 2004; see also February 
2003 VA Examination Report (noting no evidence of stricture 
based on February 2000 upper gastrointestinal X-ray).  

The historical record also shows that the veteran underwent a 
resection of the small intestine in February 1996.  Under 
Diagnostic Code 7328, a 40 percent rating is warranted when 
there is definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7328 (2008).  A 60 percent 
rating is warranted when there is marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including definite weight loss.  Id.  As previously 
discussed, the competent evidence fails to show any decline 
in the veteran's nutrition or health as a result of his 
service-connected gastrointestinal disorders.  As such, a 
higher rating under this diagnostic code is not warranted.  

The Board also considered whether the veteran's rating should 
be elevated to the next higher evaluation, 60 percent, based 
on the provision of 38 C.F.R. § 4.114 which provides for 
elevation when the rating criteria does not fully capture the 
severity of his overall digestive disability picture.  
Similarly, the Board considered the veteran's assertion that 
a referral for extraschedular consideration is warranted in 
the present case.  See 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, in considering whether referral for 
extraschedular consideration is appropriate the Board must 
compare the level of severity and symptomatology of the 
veteran's disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id. 

A review of the criteria in the Rating Schedule pertinent to 
the veteran's digestive disorders reflects that all of the 
symptoms reported by the veteran and evident in the medical 
record are contemplated by the current Rating Schedule.  As 
discussed above, the veteran's disability picture (without 
consideration of his impairment of sphincter control and 
laryngitis) is predominantly manifested by recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal pain.  The veteran's 
crohn's disease has been considered stable throughout this 
appeal; thus, there are no symptoms pertinent to this appeal 
to consider.  Similarly, for those additional symptoms, such 
as laryngitis and sphincter problems, the veteran has already 
been assigned separate ratings.  Under these circumstances, 
the Board finds that the symptomatology exhibited by his 
disabilities is contemplated by the Rating Schedule and the 
30 percent rating currently assigned.  Therefore, neither 
elevation to the next evaluation nor referral for 
extraschedular consideration is warranted.  Id. 

The Board acknowledges the veteran's lay statements that he 
is entitled to a higher rating.  However,  the competent 
evidence demonstrates that his service-connected GERD with 
hiatal hernia and crohn's disease is productive of impairment 
warranting no more than a 30 percent rating.  Moreover, there 
is no indication that his disability underwent an increase in 
severity during this appeal  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As such, the Board finds that a 
preponderance of the evidence is against the assignment of a 
higher rating.  Under these circumstances, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. Earlier Effective Dates

A. Service Connection for Fibromyalgia

The veteran is service-connected for fibromyalgia, evaluated 
as 40 percent disabling, effective September 13, 2000.  He 
contends that he is entitled to an earlier effective date.  
Under 38 C.F.R. § 3.400(b)(2)(i) (2007), the effective date 
for a grant of compensation, to include direct service 
connection, will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found.  38 C.F.R. § 3.400(a) (2007).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  In the present case, veteran contends that 
he filed a claim or application for benefits for fibromyalgia 
prior to the claim received September 13, 2000.  Specifically 
he asserts that his claim for service connection for 
arthritis-type pain, received on April 12, 1999, encompasses 
fibromyalgia symptoms.  See Substantive Appeal received June 
15, 2004.  

A review of the veteran's April 1999 claim reflects that he 
claimed service connection for a number of disabilities, 
which he listed on the last two pages of his letter.  
Pertinent to the present issue, the veteran claimed 
"arthritis" in the neck, shoulders, hips and buttocks, 
knees, wrist/hands, and ankles/feet.  There is no mention of 
fibromyalgia.  Conversely, the transcript from the veteran's 
September 13, 2000, DRO hearing clearly states that the 
veteran intends to file a claim for service connection for 
fibromyalgia.  (Note: the veteran also filed a claim for 
service connection for "polyarthralgia" in July 2001; this 
claim was eventually combined with his fibromyalgia claim for 
compensation purposes).  

The Federal Circuit held in Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996) that a newly diagnosed disorder, whether 
or not medically related to a previously diagnosed disorder, 
cannot be the same claim when it has not been previously 
considered.  See also Boggs v. Peake, 520 F.3d 1330 (2008).  
In the present case, the veteran clearly claimed arthritis in 
various joints in April 1999.  Statements received with his 
initial claim and later claims reflects that he was asserting 
that arthritis was secondary either to medications taken for 
his service-connected crohn's disease or an in-service motor 
vehicle accident.  See Claim for Compensation received April 
12, 1999; Claim for Compensation received July 17, 2001.  
Later, after he was diagnosed with fibromyalgia, the veteran 
filed a claim for compensation for this distinct disability; 
he did not claim such disability as secondary to medication 
use or an in-service injury.  See VA Primary Care Record 
dated March 30, 2000 (first competent medical evidence 
suggesting fibromyalgia as a diagnosis).  The Board 
acknowledges the pro-claimant nature of the VA disability 
compensation program; however, it also observes that there is 
nothing to indicate that VA is to infer disability claims 
when there is absolutely nothing to suggest that the veteran 
is claiming such disability.  The Board is satisfied that the 
veteran's statements in regards to his arthritis claim 
reflect that he was claiming a separate and distinct 
disability when he filed a claim for fibromyalgia in 
September 2000.  

In sum, the first competent evidence of an informal or formal 
claim for service connection for fibromyalgia is the 
veteran's September 13, 2000, testimony at the DRO hearing.  
Since this claim was filed more than one year after service 
separation, the earliest effective date possible is the date 
of receipt of the claim, or September 13, 2000.  See 
38 C.F.R. §§ 3.157, 3.400.  The veteran's appeal must 
therefore be denied.

B. Increased Rating for Traumatic Arthritis of the Left 
Shoulder

The veteran is in receipt of service connection for traumatic 
arthritis of the left shoulder, evaluated as 10 percent 
disabling as of April 12, 1999, and 20 percent disabling as 
of July 17, 2001.  According to the March 2003 RO rating 
decision, an effective date of July 17, 2001, was assigned 
for the increased rating as this was the date of the 
veteran's increased rating claim.  However, the veteran 
asserts that his July 2001 statement was a notice of 
disagreement with the initial rating assigned by RO rating 
decision in March 2001.  As such, he contends that he is 
entitled to a 20 percent disability rating as of April 12, 
1999, the date of his claim for compensation.  

In considering the veteran's assertions, the Board observes 
that VA regulations provide that a notice of disagreement is 
a "written communication from a claimant...expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result."  38 C.F.R. § 20.201 (2008).  
In the present case, the veteran submitted a July 2001 
written statement that "the left shoulder's Service-
Connection [sic] was fine," referencing the March 2001 RO 
rating decision which awarded service connection for this 
disability.  The veteran also stated that his "claim...can be 
settle [sic] today by a fair Service Connected rating for my 
left shoulder."  The Board is of the opinion that this 
latter statement expresses disagreement with the 10 percent 
rating assigned by the March 2001 RO rating decision.  As 
such, the veteran's July 17, 2001, written statement is more 
properly interpreted as a notice of disagreement than a claim 
for an increased rating.  

Under the above circumstances, the veteran may therefore be 
entitled to an earlier effective date for the grant of a 20 
percent disability rating for traumatic arthritis of the left 
shoulder.  In this regard, the effective date for a grant of 
compensation, to include direct service connection, will be 
the date of receipt of claim or date entitlement arose, 
whichever is later, unless the veteran's claim was received 
within one year after separation from service.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

The date of the veteran's claim for service connection is 
April 12, 1999.  Thus, the earliest possible effective date 
available for the veteran's 20 percent rating is April 12, 
1999.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In order to 
warrant a 20 percent rating for traumatic arthritis of the 
left shoulder, the competent evidence must demonstrate that 
the veteran has limitation of arm motion at or below shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  
The Board notes that the veteran demonstrated full range of 
motion in his left shoulder at the April 1999 general medical 
VA examination.  However, at the January 2001 VA orthopedic 
examination, the veteran was only able to flex and abduct his 
left arm to 100 degrees before pain was reported.  Moreover, 
the veteran indicated in his July 2001 notice of disagreement 
that his left arm required the assistance of his right arm to 
raise it above chest level; he also reported severe 
crepitation, popping of the joint, and daily pain.  

The criteria for a 20 percent rating under Diagnostic Code 
5200 requires motion limited to no more than 90 degrees (at 
shoulder level).  In the present case, the objective evidence 
demonstrates limitation of motion to no less than 100 degrees 
with complaints of pain.  However, in light of the veteran's 
subjective complaints and the fact that 100 degrees is closer 
to 90 degrees than 180 degrees (which represents full range 
of motion), the Board is satisfied that the evidence is in 
equipoise as to whether the veteran's symptomatology more 
nearly approximates the criteria for a 20 percent rating.  
Under these circumstances, the Board will grant all 
reasonable doubt in the veteran's favor and award a 20 
percent rating back to the date of the veteran's claim for 
service connection, April 12, 1999.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.  An effective date prior to April 
12, 1999, is not warranted however as this is the earliest 
date a claim for compensation, formal or informal, was 
received.  See 38 C.F.R. § 3.400.

IV. TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2007).

VA's General Counsel determined that if VA has found a 
veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a Rating Schedule, there is no need, and no 
authority, to otherwise rate that veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. § 
4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

The veteran asserts that he is entitled to TDIU for the 
period from April 1999 to October 2000.  However, a review of 
the record reveals that a claim for TDIU was not received 
until May 28, 2003.  The earliest possible effective date for 
TDIU is therefore May 28, 2002.  See 38 C.F.R. § 3.400(o)(2).  
See also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); 
see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
record also reflects that as of October 16, 2000, the veteran 
is in receipt of a 100 percent combined schedular disability 
rating.  Thus, pursuant to the holding in VAOPGCPREC 6-99, 
consideration of a total rating based on unemployability 
under 38 C.F.R. § 4.16(a) as of this date is no longer 
warranted.  The appeal as to this issue is therefore 
dismissed as moot.  See Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997) (dismissal is the proper remedy to employ when 
an appeal has become moot).


ORDER

Entitlement to service connection for a left knee disorder, 
including arthritis, to include as secondary to service-
connected crohn's disease, is denied.

Entitlement to service connection for a left elbow disorder, 
including epicondylitis and arthritis, to include as 
secondary to service-connected crohn's disease and/or 
traumatic arthritis of the left shoulder, is denied.

A disability rating of 40 percent is granted for the entire 
period of this appeal for fibromyalgia.

Entitlement to a disability rating in excess of 30 percent 
for GERD with hiatal hernia and crohn's disease with 
duodenitis, post-operative terminal ileum and small 
bowel/sigmoid fistula resection, is denied.

Entitlement to an effective date earlier than September 13, 
2000, for the grant of service connection for fibromyalgia is 
denied.

An effective date of April 12, 1999, and no earlier, is 
granted for the 20 percent disability rating assigned to 
traumatic arthritis of the left shoulder.

Entitlement to TDIU is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I. Service Connection for a Low Back Disorder

The veteran asserts that he is entitled to service connection 
for a low back disorder as such disability is related to a 
1986 in-service motor vehicle accident.  The veteran 
testified in an August 2004 DRO hearing that an L-5 
compression fracture, first noted in a 1991 X-ray, is due to 
this in-service event.  

A review of the veteran's service treatment records reflects 
that he was involved in a motor vehicle accident in February 
1986 during service; the emergency treatment report indicates 
that the veteran complained of back and left shoulder pain at 
the time of the incident.  The diagnosis provided is multiple 
contusions.  There is no further mention of back problems in 
the veteran's service treatment records.  Post-service, the 
veteran was seen in 1991 for complaints of low back pain 
lasting two days.  See VA Emergency Room Record dated March 
25, 1991.  The veteran reported that he was trying to break a 
lug on a tire and heard a "pop" with immediate pain.  Id.; 
see also VA Treatment Record dated April 3, 1991.  X-rays 
showed a compression fracture at L5 of an undetermined age.  
Id.  Pertinent to this remand, the April 1991 VA treatment 
record indicates a doubt that the veteran's compression 
fracture is secondary to his current injury.  More recent 
medical evidence shows that the veteran has been diagnosed 
with degenerative disc disease at L4-5.  X-ray Report dated 
April 14, 2004.  

The record reflects that the veteran was examined by VA in 
April 1999 and January 2001.  Diagnoses were noted, but no 
etiological opinion was provided.  Regulations provide that 
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon, supra.  
In the present case, there is competent medical evidence of 
an in-service injury in which the veteran complained of back 
pain.  There is also evidence of a compression fracture at L-
5 approximately five years after the veteran's in-service 
injury, deemed likely to be old.  In the absence of any 
further medical evidence regarding the age of this 
compression fracture or any etiological opinion as to the 
likelihood that such injury is related to his in-service 
motor vehicle accident, the Board finds that additional 
competent medical evidence is necessary to decide this claim.  
As such, a remand is necessary to request a medical opinion 
as to whether the veteran's current low back complaints are 
the result of service.  See McLendon, supra.  

II. Higher Initial Rating for Osteopenia

The veteran has been assigned a noncompensable disability 
rating for osteopenia, effective September 13, 2000, the date 
of his claim for service connection.  He contends that he is 
entitled to a higher rating for this disability.  The medical 
record reflects that the veteran has been diagnosed with mild 
osteopenia in the knees, pelvis, and hands, including the 
proximal interphalangeal joints.  See VA Rheumatology Clinic 
Record dated April 21, 2000.  Osteopenia, analogously rated 
as osteoarthritis, contemplates rating the veteran's 
disability on limitation of motion of the affected parts.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5013 (2008).  A review 
of the January 2001 VA examination, however, fails to provide 
any range of motion findings pertinent to the veteran's 
affected joints.  

VA has a statutory duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In the present case, 
the Board finds that the examination provided to the veteran 
is inadequate for rating purposes.  Therefore, a remand is 
necessary to obtain medical evidence that will aid the Board 
in assigning the proper evaluation to the veteran's service-
connected osteopenia.

III. SMC at a rate of (s) or greater than (s)

The veteran is claiming SMC based on his service-connected 
disabilities.  The veteran asserts that he is entitled to SMC 
based on a rate of (s); alternatively, he contends 
entitlement to SMC based on a rate greater than (s).

SMC is warranted at a rate of (s) when a veteran has a single 
service-connected disability rated as 100 percent disabling 
and additional service-connected disability(ies) ratable at 
60 percent.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2007).  Alternatively, SMC is warranted when a 
veteran has a single service-connected disability rated as 
100 percent disabling and is permanently housebound.  Id.  
Housebound status is defined as being when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises and it is reasonably certain the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  Id.  

As for the veteran's assertion that he is entitled to SMC 
based on a rate greater than (s), the competent evidence must 
demonstrate, at a minimum, one of the following for the Board 
to even consider SMC at a rate greater than (s)-a service-
connected disability that results in any anatomical loss or 
loss of use of his feet, legs, or arms, blindness in both 
eyes, or deafness in both ears.  See 38 U.S.C.A. § 1114(l)-
(o) (West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b)-(e) 
(2007).  Alternatively, the competent evidence must 
demonstrate that the veteran's service-connected disabilities 
render him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.

The veteran is not currently in receipt of a 100 percent 
disability rating for a single, service-connected disability.  
As such, he does not meet the first criterion for SMC based 
on a rate of (s).  However, the Board notes that it is 
remanding the veteran's claim for a higher initial rating for 
his service-connected osteopenia; thus, there is potential 
that this disability might be rated as to allow the veteran 
to meet the criteria for SMC based on a rate of (s).  The 
United States Court of Appeals for Veterans Claims has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Seeing as the veteran's SMC claim based on a rate of 
(s) is "inextricably intertwined" with the veteran's 
increased ratings claim, this claim must also be remanded to 
the agency of original jurisdiction (AOJ) in accordance with 
the holding in Harris. 

Regarding his claim for SMC at a rate greater than (s), no 
medical opinion has been obtained regarding whether any of 
the veteran's extremities, affected by osteopenia and 
fibromyalgia, are characterized by loss of use.  As such, the 
Board finds that the veteran should be scheduled for an SMC 
examination which examines the affect of his service-
connected disabilities on his extremities as well as whether 
his disabilities render him permanently bedridden or so 
helpless as to be in need of regular aid and attendance.

As a final note, the Board observes that the veteran was not 
provided any VCAA notice as to his claim for SMC at a rate 
greater than (s) (at a rate of (l), (m), (n), or (o)).  
Accordingly, the Board concludes that this issue must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the claim of entitlement to 
special monthly compensation (SMC) at a 
rate greater than (s) (in other words, SMC 
at a rate of (l), (m), (n), or (o)).  The 
letter must: (i) advise him of the type of 
evidence needed to substantiate this 
claim; (ii) apprise him of the evidence he 
must submit; and (iii) apprise him of the 
evidence VA will obtain.

2.  Contact the veteran and request that 
he provide the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for osteopenia or his 
claimed low back disability since May 
2007.  After the veteran has provided the 
appropriate information, obtain the 
outstanding records and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file, including a positive or negative 
response.  The veteran and his 
representative, if any, are to be notified 
of unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.   

3.  After all the above-requested records 
are received, schedule the veteran for a 
VA examination for the purpose of 
ascertaining the etiology of any low back 
disorder, including arthritis.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
low back disorder, providing diagnoses for 
all identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current low back disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including his February 1986 motor 
vehicle accident.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a low back disorder 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After all the above-requested records 
are received, schedule the veteran for a 
VA orthopedic examination to determine the 
severity of his service-connected 
osteopenia.  The entire claims file, 
including a copy of this REMAND, must be 
made available to the examining physician, 
and the examination report should reflect 
that the claims file was reviewed in 
conjunction with the examination.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following: 

(a)	The examiner should identify all 
joints affected by the veteran's 
service-connected osteopenia, 
including the knees, pelvis, and 
hands (including the proximal 
interphalangeal joints).  

(b)	The examiner should then describe 
all subjective and objective symptoms 
associated with the veteran's 
osteopenia, including range of motion 
studies for all affected joints.  The 
range of motion findings should be 
expressed in degrees, and the 
examiner should identify the point at 
which painful motion begins.  The 
examiner should also render specific 
findings as to whether there is 
objective evidence of instability, 
locking, pain on motion, weakness, 
and excess fatigability of the right 
and left knee.  Additionally, the 
physician should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or 
with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

(c)	To the extent possible, the 
examiner should identify whether any 
of the veteran's symptomatology is 
better associated with a disability 
other than osteopenia, including his 
service-connected fibromyalgia and 
traumatic arthritis of the left 
shoulder.  A detailed explanation 
should accompany any such finding(s).  

5.  After all the above-requested records 
are received, schedule the veteran for an 
SMC examination.  The entire claims file, 
including a copy of this REMAND, must be 
made available to the examining physician, 
and the examination report should reflect 
that the claims file was reviewed in 
conjunction with the examination.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide responses to the following: 

(a) state whether any of the veteran's 
service connected disabilities, 
including fibromyalgia, osteopenia, and 
traumatic arthritis of the left 
shoulder, has resulted in any of the 
following: loss of use* of a foot; loss 
of use of a hand; loss of use of a leg 
at a level, or with complications, 
preventing natural knee action** with 
prosthesis in place; or loss of use of 
an arm at a level, or with 
complications, preventing natural elbow 
action with prosthesis in place;

*"Loss of use" of a hand or foot will 
be held to exist when no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of 
election below elbow or knee with use 
of a suitable prosthetic appliance.  
The determination must be made on the 
basis of the actual remaining function 
of the hand or foot, that is, whether 
the acts of grasping, manipulation, 
etc., in the case of the hand, or of 
balance and propulsion, etc., in the 
case of the foot, could be accomplished 
equally well by an amputation stump 
with prosthesis.  If the impairment is 
attributed to non-service connected 
pathology that should be identified 
with medical support set out.

**In determining whether there is 
"natural elbow or knee action," 
consideration will be based on whether 
use the proper prosthetic appliance 
requires natural use of the joint, or 
whether necessary motion is otherwise 
controlled, so that the muscles 
affecting joint motion, if not already 
atrophied, will become so.  

(b) Render an opinion as to whether any 
of the veteran's service-connected 
disabilities either alone, or in 
combination, result in physical or mental 
impairment that render him so helpless as 
to require the regular aid and attendance 
of another person.  The examiner is 
requested to consider each existing 
condition and its impact on the veteran's 
ability to perform acts of daily living, 
including keeping himself clean and 
presentable, feeding, dressing and 
undressing himself, attending to his 
needs of nature, and any adjustments to 
any special orthopedic appliances he may 
use.  The examiner should also 
specifically comment on whether the 
veteran's service-connected disabilities 
render him housebound (substantially 
confined to his dwelling and the 
immediate premises and it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout his lifetime).  A detailed 
rationale should accompany any 
opinion(s).  

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


